DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent undergarment having a waterproof pocket that is covered on both an inside and an outside with a cloth material similar to the material of the undergarment. The closest prior art of record, U.S. Patent 10,058,463 to Johnson, as modified by U.S. Patent 4,695,279 to Steer, discloses an absorbent undergarment having the features of the claimed invention, a pocket having a sealable opening to receive an absorbent insert and an orifice adjacent an undergarment opening. Steer teaches making a pocket for an absorbent undergarment from a waterproof material such as a sheet of plastic or a liquid impermeable fabric, as disclosed in column 3, lines 19-21. However, Steer does not disclose using cloth material similar to that of the undergarment on both an inside and an outside of the pocket. The entire undergarment of Steer is not liquid impermeable and therefore the impermeable fabric used to form the pocket is not similar to the material of the undergarment. Johnson, when modified by the teaching of Steer to incorporate waterproof material into the pocket, does not disclose additional layers of material that would arrive at the claimed structure. Johnson also does not disclose an insert that is thicker in an area proximal a self-sealing opening of the waterproof pouch. Johnson shows in figures 7 and 8 that the insert 24 appears to be able to be doubled up with in the undergarment, but does not disclose that a thicker area of the insert should be placed in any particular area, and especially not proximate any opening. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781